DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the external device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the environment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear and indefinite to which and what type of environment is referring to?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aichriedler et al. (US2017/0052038A1A1) hereafter Aichriedler, in view of Larsen (US20210131586A1).
Regarding claim 1, Aichriedler discloses a sensor device comprising:
an energy storage device that provides power when charged (fig 6:616, par[0097]: The interface 616 is connected to the sensor element 104. The interface 616 can include one or more wires/connections to the sensor element 104 and external to the housing 618.  The interface 616 is and supply power to the sensor element 104);
a first sensor coupled to the energy storage device (fig 6:104, par[0095]: The system 600 includes a sensor module 102, an interface 616, and a controller or control unit 614.  The sensor module 102 includes a sensor element 104.  The sensor element 104 is a magneto sensitive technology, such as magneto resistive, Hall effect, and the like), wherein the first sensor measures at least one first parameter when receiving the power (par[0095]: The sensor element 104 is configured to measure a magnetic field, magnetic flux density, magnetic field direction, and the like proximate the element 104.  The sensor element 104 is formed on a die and has a lead frame for power and providing measurements); and
a wire comprising a first portion and a second portion (fig 6:616&618, par[0097]: The interface 616 is connected to the sensor element 104.  The interface 616 can include one or more wires/connections to the sensor element 104 and external to the housing 618.  The interface 616 is configured to transfer measurement results from the sensor element 104 to the controller 614, and supply power to the sensor element 104), wherein the first portion of the wire is coupled to the energy storage device (fig 6:616, par[0097]: The interface 616 can include one or more wires/connections to the sensor element 104 and external to the housing 618.  The interface 616 is configured to transfer measurement results from the sensor element 104 to the controller 614, and supply power to the sensor element 104), 
Aichriedler does not explicitly disclose the sensor device wherein the second portion of the wire is disposed proximate to at least one magnet, wherein relative motion between the second portion of the wire and the at least one magnet induces current in the wire, wherein the current induced in the second portion of the wire flows to the energy storage device through the first portion of the wire to charge the energy storage device.
Larsen discloses the sensor device wherein the second portion of the wire is disposed proximate to at least one magnet (Larsen fig 12:608, par[0037]: wherein the second portion of the wire is proximate to the magnet 608. The system 600 includes a Wiegand wire sensor 604 and a magnet 608.  The magnet 608 is physically coupled to a limit drive pinion 612 and rotation of the limit drive pinion 612 results in rotation of the multipole magnet 608.  The Wiegand wire sensor 604 is positioned such that it generates an electrical pulse in response to the rotation of the magnet 608.  The Wiegand wire sensor 604 is in electrical communication with a power manager 616 and provides the electrical pulse to the power manager 616.  During different operating conditions (e.g., stable power conditions, unstable power conditions, loss of power, etc.) the power manager 616 provides power, in the form of the electrical pulse from the Wiegand wire sensor 604, or power from another power source such as an external power source 618, a battery, or a super capacitor 624, to a microprocessor 620), wherein relative motion between the second portion of the wire and the at least one magnet induces current in the wire (Larsen par[0022], [0037]: the APD assembly includes a pinion and an energy-harvesting sensor that generates an electrical pulse in response to rotation of a magnet coupled to the pinion, which rotates responsive to rotation of a drive element that opens and closes the control valve.  The generated electrical pulse may in turn be converted into a digital signal indicative of the current position (i.e., the degree of openness) of the control valve), wherein the current induced in the second portion of the wire flows to the energy storage device through the first portion of the wire to charge the energy storage device (par[0038], [0039]: During the manual operation mode, the power manager 616 may provide the microprocessor 620 with power in the form of the electrical pulses generated by the Wiegand wire sensor 604, therefore maintaining position tracking during low-power or loss-of power conditions. The system 600 may include the super capacitor 624 for storing energy or power (i.e., to act as a super-capacitor battery), and to selectively provide power to the microprocessor 616. In examples, the power manager 616 may charge the super-capacitor 624 by selectively providing power to the super capacitor 624 from the external power source 618 or the Wiegand wire sensor 604. The super capacitor 624 may store energy associated with the power provided by the power manager 616).
One of ordinary skill in the art would be aware of both the Aichriedler and the Larsen references since both pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Aichriedler to implement the wiring feature as disclosed by Larsen to gain the functionality of providing a consistent reliable energy-harvesting absolute assembly that is configured to monitor the position of the external device operatively connected thereto with or without an external power source and under unstable power conditions.

Regarding claim 2, Aichriedler in view of Larsen discloses the sensor device of Claim 1, wherein the second portion of the wire is stationary relative to movement of the at least one magnet (Larsen fig 12:608, par[0037]: wherein the second portion of the wire is proximate to the magnet 608. The system 600 includes a Wiegand wire sensor 604 and a magnet 608.  The magnet 608 is physically coupled to a limit drive pinion 612 and rotation of the limit drive pinion 612 results in rotation of the multipole magnet 608.  The Wiegand wire sensor 604 is positioned such that it generates an electrical pulse in response to the rotation of the magnet 608.  The Wiegand wire sensor 604 is in electrical communication with a power manager 616 and provides the electrical pulse to the power manager 616.  During different operating conditions (e.g., stable power conditions, unstable power conditions, loss of power, etc.) the power manager 616 provides power, in the form of the electrical pulse from the Wiegand wire sensor 604, or power from another power source such as an external power source 618, a battery, or a super capacitor 624, to a microprocessor 620).

Regarding claim 3, Aichriedler in view of Larsen discloses the sensor device of Claim 1, wherein the at least one parameter is associated with operation of the external device (Larsen par[0025], [0033], [0036]: The electric valve actuator 100 in this example also includes an absolute position detector (APD) assembly 200 operatively coupled to the drive element 108 to detect a position of the control valve (i.e., to detect whether the control valve is open or closed). The energy-harvesting ADP assembly 400 may alternatively employ one, two, three, or more than four Wiegand sensors to detect the position of the rotatable drive element 404 with a desired, or required, spatial resolution. The APD assembly 400 of FIGS. 9 and 10 tracks rotation of the rotatable drive element 404 by employing a disk 408 coupled to the rotatable drive element 404, a first magnet 412a and a second magnet 412b each coupled to the disk 408, and a plurality of energy-harvesting sensors 416a-416d each taking the form of a Wiegand sensor ).

Regarding claim 4, Aichriedler in view of Larsen discloses the sensor device of Claim 1, further comprising: a controller coupled to the first sensor, wherein the controller processes measurements made by the first sensor (Larsen fig 10:416a, par[0034]: as illustrated in FIG. 10, a first Wiegand sensor 416a may be connected to first and second diodes 420a1 and 420a2, with the cathode of the first diode 420a1 in electrical communication with the first Wiegand sensor 416a, and the anode of the second diode 420a2 in electrical communication with the first Wiegand sensor 416a the diodes 420b1, 420b2, 420c1, 420c2, 420d1, and 420d2 may selectively provide a current, or electrical signal, from the Wiegand sensors 416b-416d to the converters 424b1, 424b2, 424c1, 424c2, 424d1, and 424d2, respectively.  A processor (not shown) may further be in communication with the set of converters 424 to determine the rotational direction of the rotatable drive element 404, which is in turn indicative of active opening or closing of the control valve operatively coupled to the rotatable drive element 404, and a current position of the control valve).

Regarding claim 8, Aichriedler discloses a system comprising:
an external device comprising a movable portion while operating (fig 2:210, par[0059], [0060]: The shaft 210 is separate from the case 208. A first end of the shaft is attached to a motor or other rotatable object and a second end is proximate the case 208.  The second end of the shaft 210 can be coupled to bearings to facilitate rotation. The shaft 210 can be part of an automotive system, such as a power train, transmission system. The shaft 210 is shown having an axis of rotation shown as z. The shaft 210 rotates about the axis of rotation with a rotational direction, which can be clockwise or counter clockwise), wherein the movable portion comprises at least one magnet (fig 2:206, par[0062]: The magnet module 206 generates a magnetic field having flux and configured for measurement.  In this example, the magnet module 206 includes a ring shaped magnet positioned along an inner surface of the shaft 210, namely an inner circumferential surface in FIG. 2. ); and a sensor device (fig 2:102, par[0063]: The sensor module 102 is integrated into the case 208, in this example. The sensor module 102 can include an O-ring or similar material to seal between the sensor module 102 and the case 208 (not shown in FIG. 2).  The sensor element 104 is positioned proximate at a second end of the module 102 ) comprising:
an energy storage device that provides power when charged (fig 6:616, par[0097]: The interface 616 is connected to the sensor element 104. The interface 616 can include one or more wires/connections to the sensor element 104 and external to the housing 618.  The interface 616 is configured to transfer measurement results from the sensor element 104 to the controller 614, and supply power to the sensor element 104);
a first sensor coupled to the energy storage device (fig 6:104, par[0095]: The system 600 includes a sensor module 102, an interface 616, and a controller or control unit 614.  The sensor module 102 includes a sensor element 104.  The sensor element 104 is a magneto sensitive technology, such as magneto resistive, Hall effect, and the like), wherein the first sensor measures at least one first parameter when receiving the power (par[0095]: The sensor element 104 is configured to measure a magnetic field, magnetic flux density, magnetic field direction, and the like proximate the element 104.  The sensor element 104 is formed on a die and has a lead frame for power and providing measurements); and
a wire comprising a first portion and a second portion (fig 6:616&618, par[0097]: The interface 616 is connected to the sensor element 104.  The interface 616 can include one or more wires/connections to the sensor element 104 and external to the housing 618.  The interface 616 is configured to transfer measurement results from the sensor element 104 to the controller 614, and supply power to the sensor element 104), wherein the first portion of the wire is coupled to the energy storage device (fig 6:616, par[0097]: The interface 616 can include one or more wires/connections to the sensor element 104 and external to the housing 618.  The interface 616 is configured to transfer measurement results from the sensor element 104 to the controller 614, and supply power to the sensor element 104), 
Aichriedler does not explicitly disclose the sensor device wherein the second portion of the wire is disposed proximate to at least one magnet, wherein relative motion between the second portion of the wire and the at least one magnet induces current in the wire, wherein the current induced in the second portion of the wire flows to the energy storage device through the first portion of the wire to charge the energy storage device.
Larsen discloses the sensor device wherein the second portion of the wire is disposed proximate to at least one magnet (Larsen fig 12:608, par[0037]: wherein the second portion of the wire is proximate to the magnet 608. The system 600 includes a Wiegand wire sensor 604 and a magnet 608.  The magnet 608 is physically coupled to a limit drive pinion 612 and rotation of the limit drive pinion 612 results in rotation of the multipole magnet 608.  The Wiegand wire sensor 604 is positioned such that it generates an electrical pulse in response to the rotation of the magnet 608.  The Wiegand wire sensor 604 is in electrical communication with a power manager 616 and provides the electrical pulse to the power manager 616.  During different operating conditions (e.g., stable power conditions, unstable power conditions, loss of power, etc.) the power manager 616 provides power, in the form of the electrical pulse from the Wiegand wire sensor 604, or power from another power source such as an external power source 618, a battery, or a super capacitor 624, to a microprocessor 620), wherein relative motion between the second portion of the wire and the at least one magnet induces current in the wire (Larsen par[0022], [0037]: the APD assembly includes a pinion and an energy-harvesting sensor that generates an electrical pulse in response to rotation of a magnet coupled to the pinion, which rotates responsive to rotation of a drive element that opens and closes the control valve.  The generated electrical pulse may in turn be converted into a digital signal indicative of the current position (i.e., the degree of openness) of the control valve), wherein the current induced in the second portion of the wire flows to the energy storage device through the first portion of the wire to charge the energy storage device (par[0038], [0039]: During the manual operation mode, the power manager 616 may provide the microprocessor 620 with power in the form of the electrical pulses generated by the Wiegand wire sensor 604, therefore maintaining position tracking during low-power or loss-of power conditions. The system 600 may include the super capacitor 624 for storing energy or power (i.e., to act as a super-capacitor battery), and to selectively provide power to the microprocessor 616. In examples, the power manager 616 may charge the super-capacitor 624 by selectively providing power to the super capacitor 624 from the external power source 618 or the Wiegand wire sensor 604. The super capacitor 624 may store energy associated with the power provided by the power manager 616).
One of ordinary skill in the art would be aware of both the Aichriedler and the Larsen references since both pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Aichriedler to implement the wiring feature as disclosed by Larsen to gain the functionality of providing a consistent reliable energy-harvesting absolute assembly that is configured to monitor the position of the external device operatively connected thereto with or without an external power source and under unstable power conditions.

Regarding claim 12, Aichriedler in view of Larsen discloses the system of Claim 8, wherein the at least one magnet is affixed to the movable portion of the external device (Larsen fig 12:608, par[0037]: The system 600 includes a Wiegand wire sensor 604 and a magnet 608. The magnet 608 is physically coupled to a limit drive pinion 612 and rotation of the limit drive pinion 612 results in rotation of the multipole magnet 608).

Regarding claim 13, Aichriedler in view of Larsen discloses the system of Claim 8, wherein the movable portion of the external device is made of the at least one magnet (Larsen fig 12:612, par[0037]: The system 600 includes a Wiegand wire sensor 604 and a magnet 608. The magnet 608 is physically coupled to a limit drive pinion 612 and rotation of the limit drive pinion 612 results in rotation of the multipole magnet 608).

Regarding claim 14, Aichriedler in view of Larsen discloses the system of Claim 8, wherein the movable portion of the external device has a range of motion (Aichriedler par[0059], [0070]: The shaft 210 rotates at a range of rotations per minute (RPM) and in a rotational direction, clockwise or counter clockwise.  The RPM can include low RPM ranges, such as 0 to 200 RPM and high RPM ranges, such as those exceeding 4,000 RPM.), wherein the second portion of the wire is proximate to the movable portion throughout the entire range of motion (par[0072], [0074] and fig 9:910, par[0110]: The shaft 210 enforces the generated magnetic field.  In this example, the magnet module 306 includes a pill or round shaped magnet positioned across the opening in the shaft 210.  The pill shaped magnet is positioned along the same axis z as the sensor module 102 and the sensor element 104. The measurements obtained by the sensor element 104 are used to calculate azimuthal or angular position of the shaft, rotations per minute (RPM), direction of rotation).

Regarding claim 15, Aichriedler in view of Larsen 3discloses the system of Claim 8, wherein the movable portion of the external device has a range of motion (Aichriedler par[0059], 0070]: The shaft 210 rotates at a range of rotations per minute (RPM) and in a rotational direction, clockwise or counter clockwise.  The RPM can include low RPM ranges, such as 0 to 200 RPM and high RPM ranges, such as those exceeding 4,000 RPM.), wherein the second portion of the wire is proximate to the movable portion for only a portion of the range of motion (Aichriedler par[0061], [0064]: At least a portion of the sensor module 102 and the sensor element 104 extends partially into the open portion of the shaft 210 at the second end.  Additionally, the magnet module 206 is located at least partially within the open portion of the shaft as well.  By being hollowed, the shaft can be of a lower cost and weight as compared with solid shafts. The measurements obtained by the sensor element 104 are used to calculate angular measurements including radial position of the shaft, angular position of the shaft, rotations per minute (RPM), direction of rotation and the like ).

Regarding claim 16, Aichriedler in view of Larsen discloses the system of Claim 8, wherein the sensor is remotely located from the energy storage device (Larsen par[0029]: The energy-harvesting sensor 258 may be the sole energy source for the counter, or the counter may be locally or remotely powered by an external power source under normal operational conditions, and by the energy-harvesting sensor 258 under conditions involving loss of power to the counter, such as during power outages. As another example, the converter 274 may include a counter along with other components and the electrical pulse generated by the energy-harvesting sensor 258 may be harvested and used to power the counter and/or the other components.  Additionally, energy-harvesting APD assemblies may also be implemented in devices deployed in a field or any location remote from power sources).

Regarding claim 16, Aichriedler in view of Larsen discloses the system wherein the sensor device further comprises a housing (Aichriedler fig 1&2:102,  par[0015], [0026]: The sensor module 102 is an integrated component in that is integrated with a case or other component. the sensor module 102 is formed on a die having a lead-frame. The sensor module 102 is enclosed in a housing using over molded plastic. Connectors to the lead-frame are provided and provide external connections to the sensor module 102.  The sensor module can be coupled to or incorporated into components, such as a case, lever, arm, axle leg, and the like. The sensor module 102 includes the sensor element 104 formed within a housing.  The housing is an over molded plastic. The sensor element 104 is configured with a lead-frame), wherein the housing is configured to comply with applicable standards for the environment in which the housing is disposed (Aichriedler par[0015], [0023], [0035]: The system 100 can be utilized in harsh environments, automotive systems, vehicle systems, and the like. The system 100 can be fabricated into one or more devices or arrangements. the sensor module 102 is integrated with a component to shield the module 102 and the element 104, without requiring extensive encapsulation or other mechanisms to mitigate the disturbances.  The component providing the shielding for the sensor element 104 and the magnet module 106 includes, for example, a rotatable object, such as a shaft, rod, and the like, comprised of a suitable material).

2.	Claims 5-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aichriedler in view of Larsen, and further in view of Mehnert et al. (US2017/0089724A1) hereafter Mehnert.
Regarding claim 5, Aichriedler in view of Larsen does not explicitly disclose the sensor device further comprising: a transceiver coupled to the first sensor, wherein the transceiver sends a plurality of signals comprising measurements made by the first sensor of the at least one first parameter.
Mehnert discloses the sensor device further comprising:
a transceiver coupled to the first sensor (Mehnert fig 4:3201, par[0123]), wherein the transceiver sends a plurality of signals comprising measurements made by the first sensor of the at least one first parameter (Mehnert par[0123], [0124]: In the non-autonomous mode, the control electronic SE may receive 16 signals from the additional Hall elements A to D, which may each be provided with two current contacts and two Hall voltage contacts in this variant of the electronic system shown in FIG. 4.  The 16 signals may result from the fact that the Hall elements A to D are operated in a "spinning current" method, in which both the current contacts and the Hall voltage contacts may be exchanged once for each Hall element, and also their polarity may be changed once, respectively. The control electronic SE may output the 16 signals to the input of the multiplexer MX, which may connect through the received signals in a specified sequence, selectively, to its output, and may output them via a single line to the first amplifier V0).
One of ordinary skill in the art would be aware of the Aichriedler, Larsen and Mehnert references since all pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of Aichriedler to implement the transceiver feature as disclosed by Mehnert to gain the functionality of providing a very high reliability and a higher operational safety sensor device capable to determine the position and thus the movement direction of the permanent magnet assembly as well as the polarity of the permanent magnet assembly in particular.

Regarding claim 6, Aichriedler in view of Larsen and Mehnert discloses the sensor device of Claim 5, further comprising:
an antenna assembly coupled to the transceiver, wherein the antenna assembly facilitates sending the plurality of signals (Mehnert par[0123], [0124]: In the non-autonomous mode, the control electronic SE is technically with a built-in antenna since the SE receives and transmits as a transceiver that may receive 16 signals from the additional Hall elements A to D, which may each be provided with two current contacts and two Hall voltage contacts in this variant of the electronic system shown in FIG. 4.  The 16 signals may result from the fact that the Hall elements A to D are operated in a "spinning current" method, in which both the current contacts and the Hall voltage contacts may be exchanged once for each Hall element, and also their polarity may be changed once, respectively. The control electronic SE may output the 16 signals to the input of the multiplexer MX, which may connect through the received signals in a specified sequence, selectively, to its output, and may output them via a single line to the first amplifier V0).

Regarding claim 7, Aichriedler in view of Larsen does not explicitly disclose the sensor device further comprising: a second sensor coupled to the energy storage device, wherein the second sensor measures at least one second parameter when receiving the power from the energy storage device.
Mehnert discloses the sensor device further comprising:
a second sensor coupled to the energy storage device (Mehnert fig 4:HF, par[0122], [0123]: In the non-autonomous mode, the external energy supply may be effected via the micro-controller 3100, which may be is electrically connected to the control electronic SE for this purpose. The control electronic SE in turn may supply the Hall elements HF, the multiplexer MX and the first amplifier V0 with the received external energy, and, furthermore may charge the energy storage ES 3300 which may preferably be composed of one or plural capacitors, with the external energy), wherein the second sensor measures at least one second parameter when receiving the power from the energy storage device (Mehnert par[0123], [0124]: In the non-autonomous mode, the control electronic SE may receive 16 signals from the additional Hall elements A to D, which may each be provided with two current contacts and two Hall voltage contacts in this variant of the electronic system shown in FIG. 4.  The 16 signals may result from the fact that the Hall elements A to D are operated in a "spinning current" method, in which both the current contacts and the Hall voltage contacts may be exchanged once for each Hall element, and also their polarity may be changed once, respectively. The control electronic SE may output the 16 signals to the input of the multiplexer MX, which may connect through the received signals in a specified sequence, selectively, to its output, and may output them via a single line to the first amplifier V0).
One of ordinary skill in the art would be aware of the Aichriedler, Larsen and Mehnert references since all pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor device of Aichriedler to implement the extra sensor feature as disclosed by Mehnert to gain the functionality of providing a very high reliability and a higher operational safety sensor device capable to determine the position and thus the movement direction of the permanent magnet assembly as well as the polarity of the permanent magnet assembly in particular.

Regarding claim 17, Aichriedler in view of Larsen does not explicitly disclose the system wherein the sensor device further comprises: a transceiver that broadcasts a plurality of signals comprising measurements made by the sensor.
Mehnert discloses the system wherein the sensor device further comprises:
a transceiver that broadcasts a plurality of signals comprising measurements made by the sensor (Mehnert par[0123], [0124]: In the non-autonomous mode, the control electronic SE may receive 16 signals from the additional Hall elements A to D, which may each be provided with two current contacts and two Hall voltage contacts in this variant of the electronic system shown in FIG. 4.  The 16 signals may result from the fact that the Hall elements A to D are operated in a "spinning current" method, in which both the current contacts and the Hall voltage contacts may be exchanged once for each Hall element, and also their polarity may be changed once, respectively. The control electronic SE may output the 16 signals to the input of the multiplexer MX, which may connect through the received signals in a specified sequence, selectively, to its output, and may output them via a single line to the first amplifier V0).
One of ordinary skill in the art would be aware of the Aichriedler, Larsen and Mehnert references since all pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aichriedler to implement the transceiver feature as disclosed by Mehnert to gain the functionality of providing a very high reliability and a higher operational safety sensor device capable to determine the position and thus the movement direction of the permanent magnet assembly as well as the polarity of the permanent magnet assembly in particular.

3.	Claims 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehnert in view of Larsen, and further in view of Harding et al. (US2017/0306745A1) hereafter Harding.
Regarding claim 9, Mehnert in view of Larsen does not explicitly disclose the system wherein the external device is a pump jack.
Harding discloses the system wherein the external device is a pump jack (fig 11:B111, par[0064], [0093]: FIG. 11 is a flowchart illustrating aspects of a method according to one embodiment.  As shown therein, a computer-implemented method, according to one embodiment, may comprise attaching a plurality of wireless sensors to a pump jack, as shown at B111.  B112 calls for receiving time-stamped data from one or more of the plurality of wireless sensors attached to the pump jack. A non-invasive attachment of an enclosure containing wireless enabled sensors may be enabled using metal mounting plates and magnets configured to rapidly and securely attach to various ferrous surfaces of a pump jack).
One of ordinary skill in the art would be aware of the Aichriedler, Larsen and Harding references since all pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aichriedler to implement the pumping feature as disclosed by Harding to gain the functionality of providing an over-ground drive for a reciprocating piston pump in an oil well, designed to mechanically lift liquid out of the well in cases in which insufficient bottom hole pressure exists for the liquid (typically an emulsion of oil and water) to flow to the surface, and converting the rotary motion of an electric motor or internal combustion engine to a vertical reciprocating motion to drive the pump shaft.

Regarding claim 10, Mehnert in view of Larsen does not explicitly disclose the system wherein the external device is a mechanical pump.
Harding discloses the system wherein the external device is a mechanical pump (fig 3, par[0001], [0041], [0064], [0093]: Pump jacks are designed to mechanically lift liquid out of the well in cases in which insufficient bottom hole pressure exists for the liquid (typically an emulsion of oil and water) to flow to the surface. At least one 6-Axis IMU (accelerometer plus gyroscope) may be attached to the pumping unit crank arm and is referred to as the crank sensor. One or more sensors may be provided to monitor motor current and/or a device may be provided that communicates with the motor controller and/or a strain gauge may be provided, to measure crank arm deflection. A non-invasive attachment of an enclosure containing wireless enabled sensors may be enabled using metal mounting plates and magnets configured to rapidly and securely attach to various ferrous surfaces of a pump jack).
One of ordinary skill in the art would be aware of the Aichriedler, Larsen and Harding references since all pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aichriedler to implement the pumping feature as disclosed by Harding to gain the functionality of providing an over-ground drive for a reciprocating piston pump in an oil well, designed to mechanically lift liquid out of the well in cases in which insufficient bottom hole pressure exists for the liquid (typically an emulsion of oil and water) to flow to the surface, and converting the rotary motion of an electric motor or internal combustion engine to a vertical reciprocating motion to drive the pump shaft.

Regarding claim 19, Mehnert in view of Larsen does not explicitly disclose the system further comprising: a network manager communicably coupled to the sensor device, wherein the network manager receives the plurality of signals and uses the measurements to evaluate additional equipment.
Harding discloses the system further comprising:
a network manager communicably coupled to the sensor device (fig 3A:302, par[0043]), wherein the network manager receives the plurality of signals and uses the measurements to evaluate additional equipment (fig 11:B114, par[0093], [0094]: as shown at B114, from the synchronized time-stamped data, information to the following may be generated, calculated or derived: the downhole load versus polished rod position of the pump jack as shown and described relative to FIGS. 1 and 2; the relative balance of the counterweight of the pump jack relative to a horse head of the pump jack as shown and described relative to FIGS. 4 and 5; deviations from the nominal acceleration profile of the bridle of the pump jack as shown and described relative to FIGS. 6, 7, 8 and 9; and the angle of inclination of the bridle of the pump jack as shown and described relative to FIG. 10, among other information that may be calculated or derived from the synchronized time-stamped data.  As shown at B115, selected visualizations may be generated on a computing device, related to one or more of the above.).
One of ordinary skill in the art would be aware of the Aichriedler, Larsen and Harding references since all pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aichriedler to implement the network manager feature as disclosed by Harding to gain the functionality of observing and visualizing the behavior of readings from an asset for a period of time, determined, across a set of predetermined key metrics; comparing the shape of these metrics from one period of time to another, creating a similarity score across each of the key metrics corresponding to an estimate of whether the asset has changed by a statistically significant amount between the time intervals.

4.	Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehnert in view of Larsen, and further in view of Repetto et al. (US2014/0047911A1) hereafter Repetto.
Regarding claim 11, Mehnert in view of Larsen does not explicitly disclose the system wherein  the external device is a mechanical compressor.
Repetto discloses the system wherein  the external device is a mechanical compressor (fig 7:705, par[0046]: As shown in FIG. 7, the method 700 may commence at operation 705 with mounting the dynamic pressure sensing device 310 to the compressor 105 of a turbine via the mechanical adapter 600).
One of ordinary skill in the art would be aware of the Aichriedler, Larsen and Repetto references since all pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aichriedler to implement the compressor feature as disclosed by Repetto to gain the functionality of providing a continuous pressure change monitoring in turbine compressors by predicting one or more future component failures that include a compressor surge or a compressor stall and, occur, for example, when forward flow through compressor can no longer be maintained due to an increase in pressure across the compressor, which results in a momentary flow reversal.

Regarding claim 18, Mehnert in view of Larsen does not explicitly disclose the system further comprising: a network manager communicably coupled to the sensor device, wherein the network manager receives the plurality of signals and uses the measurements to evaluate operation of the external device.
Repetto discloses the system further comprising:
a network manager communicably coupled to the sensor device (fig 1:125, par[0046], [0047]: The dynamic pressure sensing device 310 may be disposed within the interior of the compressor 105, where it may continuously detect dynamic pressure and transmit corresponding signals to the control system 125. At operation 710, the control system 125 may receive continuous dynamic pressure data from the dynamic pressure sensing device 310), wherein the network manager receives the plurality of signals and uses the measurements to evaluate operation of the external device (fig 7:725, par[0049], [0050]: At operation 720, pressure change events, detected by the dynamic pressure sensing device 310, may be correlated to component failures experienced by the turbine compressor.  The pressure change events may include one or more surges or stalls. At operation 725, component failures may be diagnosed based on the correlation of surge or stall events and component failures. The continuous dynamic pressure data from the dynamic pressure sensing device 310 may be processed to determine surge or stall events experienced by a turbine compressor and, based on the correlation data, possible defects of the turbine compressor may be diagnosed).
One of ordinary skill in the art would be aware of the Aichriedler, Larsen and Repetto references since all pertain to the field of energy harvesting systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aichriedler to implement the network manager feature as disclosed by Repetto to gain the functionality of observing and visualizing the behavior of readings from the compressors for a period of time, and providing a continuous pressure change monitoring in turbine compressors by predicting one or more future component failures that include a compressor surge or a compressor stall and, occur, for example, when forward flow through compressor can no longer be maintained due to an increase in pressure across the compressor, which results in a momentary flow reversal.

Conclusion
US2018/0364066A1 to Satz discloses Magnetic field position sensors and sensing methods are provided.  A magnetic field position sensor includes at least two magnetic field sensor elements 
configured to generate sensor signals in response to a magnetic field, where the at least two magnetic field sensor elements are sensitive to a same magnetic field component of the magnetic field, and a sensor circuit configured to generate a differential measurement signal, substantially independent from homogeneous external magnetic stray fields, based on the sensor signals.
US20160050469A1 to Subiry discloses systems and methods related to measuring one or more ambient conditions within a confined environment. A telemetry monitoring system comprises a magnetic resonator disposed within a confined environment. The magnetic resonator may be passively energized by an interrogating antenna situated outside the confined environment.  Resonant 
signal responses emitted from the magnetic resonator may be analyzed to determine one or more ambient conditions within the confined environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685